Case 1:14-cr-00555-GBL ecument 158 Filed 03/01/21 Page1of1

WL etter oy,

UNE

   

 

~it

 

we : Fa "id if ™ 4, LEW en EB

ant SUSAN J. WALSH
212.403.7348

swalSh@VLADECK.COM

VLADECK, RASKIN & CLARK,

"8 apa te m

Ei
F
j

February 26, 2021

Hon. George B. Daniels

United States District Court Judge

United States District Court for the SDNY
500 Pearl Street

New York, NY 10007 MAR 0 1 2024
{

Re: United States v. Ralph Nolan, 14 Cr 555 (GBD)

 

Dear Judge Daniels:

I write to request an adjournment of the current motion schedule for an additional forty
five days with the Government’s consent. This is the third request for an adjournment.
Currently defense motions are due on March 15" with Government Opposition due on April
15, 2021.

The parties continue to explore and make progress on the potential to resolve the matter
without a re-trial but require additional time to do so.

Accordingly, I respectfully request an adjournment for defense motions until April 30,
2021, Government Opposition due May 28, 2021 and defense reply, if any, due on or before
June 4, 2021. Thereafter the parties are amenable to a status conference anytime thereafter at
the convenience of the Court. The status conference is currently scheduled for May 12, 2021.

Ralph Nolan is at liberty having been released on his own recognizance by this Court.
Mr. Nolan consents to the exclusion of time under the Speedy Trial Act. The Government joins
in this request. .

Respectfully submitted,

/s/ Susan J. Walsh
Susan J. Walsh

cc! Dominic Gentile, AUSA
Frank Balsemello, AUSA
Richard Cooper, AUSA

715276 v1

565 Fifth Avenue, 9th Floor, New York, New York 10017 « (p) 212-403-7300 = (f} 212-221-3172

 

 

 
